 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GONZALO R. RUBANG, JR.,                             No. 2:18-cv-2350-JAM-KJN PS
12                        Plaintiff,
13            v.                                          ORDER
14    GALLAGHER BASSETT SERVICES,
      INC. & KATHLEEN GRUBER,
15
                          Defendants.
16

17

18           On November 9, 2018, the court dismissed plaintiff’s action based on the doctrine of
19   claim preclusion and entered final judgment. (ECF Nos. 7, 8.) Thereafter, on November 21,
20   2018, plaintiff filed a notice of appeal as well as a motion to proceed in forma pauperis on appeal.
21   (ECF Nos. 9, 12, 13.)
22           Federal Rule of Appellate Procedure 24 provides that “a party to a district-court action
23   who desires to appeal in forma pauperis must file a motion in the district court.” Fed. R. App. P.
24   24(a)(1). Pursuant to 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma pauperis if
25   the trial court certifies in writing that it is not taken in good faith.” The good faith standard is an
26   objective one. Coppedge v. United States, 369 U.S. 438, 445 (1962). A plaintiff satisfies the
27   “good faith” requirement if he or she seeks review of any issue that is “not frivolous.” Gardner v.
28
                                                         1
 1   Pogue, 558 F.2d 548, 551 (9th Cir. 1977) (quoting Coppedge, 369 U.S. at 445).

 2            For the reasons stated in the October 1, 2018 findings and recommendations (see ECF No.

 3   5), adopted by the district judge on November 9, 2018 (ECF No. 7), the court finds that the

 4   instant appeal is frivolous. The court thus certifies that plaintiff’s appeal is not taken in good

 5   faith.

 6            Accordingly, IT IS HEREBY ORDERED that:

 7            1. Plaintiff’s motion to proceed in forma pauperis on appeal (ECF No. 13) is DENIED.

 8            2. The Clerk of Court is directed to serve a copy of this order on plaintiff and on the

 9   Ninth Circuit Court of Appeals.

10            IT IS SO ORDERED.

11   Dated: December 5, 2018

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
